 Case: 2:19-cv-03668-EAS-EPD Doc #: 9 Filed: 03/08/21 Page: 1 of 1 PAGEID #: 113




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO


LARRY SMITH,


               Plaintiff,
                                                               Case No.: 2:19-cv-03668
vs.

E.I. DU PONT DE NEMOURS AND
COMPANY

               Defendants.




      ORDER GRANTING UNOPPOSED MOTION FOR SUBSTITUTION OF PARTY

        Now before the Court is an Unopposed Motion for Substutition of Party. (ECF No. 8.)

Having considered the arguments, and for good cause shown, the Court GRANTS this Motion

and substitutes Frances Elizabeth Smith, as Executrix of the Estate of Larry Smith, as Plaintiff.

        IT IS SO ORDERED.



        Date: 3/8/2021                       s/Edmund A. Sargus, Jr.
                                             EDMUND A. SARGUS, JR.
                                             UNITED STATES DISTRICT JUDGE




                                                 1
